DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner Amendment/Comment
2.	Claim 1-20 are allowed

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of apparatus for independent readiness determination for AED deployment.  The apparatus has a controller which is configured to detect an automated external defibrillator (AED) enclosure event corresponding to an AED registered to be arranged within an AED enclosure. The controller is configured to communicate data for classifying an AED enclosure event into a predetermined event category.  A communication interface is configured to communicate a response action in response to data of the AED enclosure event satisfying several predetermined criteria for the predetermined event category.  The communication interface is configured to periodically awaken and attempt to establish a wireless network connection for communicating AED enclosure event data using several credentials of a predetermined series of credentials selected from primary credentials, secondary credentials, and rescue credentials.  The fleet reset module enables for an administrator to ensure that multiple AED readiness apparatuses can connect to the selected network using the new password without having to go to the location of each AED enclosure to manually update the .
Consider claim 1, the best reference found during the process of examination, Agrawal (U.S.  9858783), discloses a medical supply monitoring system for a medical kit monitors supplies of the medical kit. The medical kit can house medical supplies within a container at a user location. At least one medical supply can have an electronic tracking tag affixed thereon. The system can include an access sensor, a client device, and a server. The access sensor can be installed upon a covering element of the monitored compartment to indicate when an access event has occurred. The client device can be installed within the container and connected to the access sensor. The client device can be configured to collect the situational data for the access event. The server can be remotely-located from the client device and can be configured to maintain an access log for the medical kit using the situational data collected by the client device.
Consider claim 1, another best reference found during the process of examination, Heinrichs (U.S. 2012/0259378), discloses an apparatus, system, and method are disclosed for weighing an individual on a backboard. The backboard is configured to support a supine individual during transportation. An upper surface of the backboard is configured to receive the supine individual. A scale is embedded within the backboard beneath the upper surface. The embedded scale is configured to determine a weight of the supine individual in response to the upper surface receiving the supine individual.
	Claims 14 and 20 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above 
Therefore, claims 1-20 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Fekadeselassie Girma/
Primary Examiner Art Unit 2689